DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's response submitted 25 October 2021 has been received, & its contents have been carefully considered. The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action. As a result of the Applicant's response:
The Objections to the Drawings, Specification and Claims are withdrawn in part (see below);
NOTE: The reference characters “CC”, “E”, “F”, “R1” through “R4” & “S” shown in the drawings appear to be used to identify the combustion chamber, exhaust flow, fan, restrictors & sensor. Examiner requests confirmation and/or clarification, and suggests including these characters in the specification or removing them from the drawings.
The Non-Statutory Double Patenting Rejections are maintained pending receipt & approval of a terminal disclaimer; &
Claims 1-20 are pending for review.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “CC”, “E”, “F”, “R1” through “R4” & “S”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: The specification fails to mention reference characters “CC”, “E”, “F”, “R1” through “R4” & “S” included in the drawings.
Appropriate correction is required.
Claim Objections
Claim 16 is objected to because of the following informalities:
In Line 2, “of the masa air flow sensor receiving a pneumatic signal” appears to be intended as “of the masa air flow sensor for receiving a pneumatic signal”, or similar.
Appropriate correction is required.
Examiner’s Note
The above is exemplary only and is not intended to be an exhaustive list of informalities. Applicant should fully and carefully review the entire disclosure to ensure correction of any informality not listed above.
Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Note:	The prior art relied upon in the following office action is as follows:
-
Geiger et al., US #8,500,441
[Geiger ('441)]

-
Grossenbacher, DE #3818363
[Grossenbacher ('363)]

-
Mudd et al., US #2007/0089789
[Mudd ('789)]

-
Neu. EP #0665396
[Neu ('396)]

-
Thompkins et al., US #8,303,297
[Thompki8ns ('297)]


~ 35 USC § 112 ~
The following is a quotation of 35 U.S.C. § 112(a), and of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

1st Para.: The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are provisionally rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter, which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Each of independent Claims 1, 9 & 15 recite a housing to house a gas valve, sensor & sensor port(s), which appears to be new matter lacking support in the specification (See MPEP 2163.06(I)); claims 2-8. 10-14 & 16-20 depend from at least one of Claims 1, 9 & 15 and would be similarly rejected. However, Lines 10-15 of Page 4 of the specification discloses a “body”, which can house the sensor, fuel valve, measurement channels / ports, etc. Examiner requests confirmation that the body recited in the specification is the housing recited in the amended claims.
~ 35 USC § 102 & 35 USC § 103 ~
Claims 1, 2, 4, 6-10, 12 & 14 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Geiger ('441).
In Re Claims 1, 2, 4, 6-10, 12 & 14, Geiger ('441) discloses all aspects of the claimed invention including:
Cl. 1, 9: A method for compensating for mass air flow provided to a burner system (Burner #11), the method comprising:
providing a flow of air to a combustion chamber of the burner via an air supply channel (Air “L” supplied to the combustion chamber, i.e. portion of the firing device housing Burner #11 & Flame #13, via Air Supply Channel #1);
providing a flow of gas to the combustion chamber of a burner via a fuel channel controlled by a gas valve , the gas valve housed in a gas valve housing (Gas “G” supplied to the combustion chamber via Gas Channel #4 & controlled by Valve #6);
sensing, [Cl. 1: via a measurement channel that is operatively coupled to the air supply channel] / [Cl. 9: through a first measurement channel that is operatively coupled to the air supply channel] (Mass Flow Sensor #2) [Cl. 9: and a second measurement channel that is operatively coupled to the fuel channel] (Mass Flow Sensor #5), a measure related to the mass air flow of the air that is provided to the combustion chamber using a sensor that is housed in the gas valve housing and includes [Cl. 1: a sensor port that is fluidly coupled to the measurement channel] / [Cl. 9: a first sensor port that is fluidly coupled to the first measurement channel and a second sensor port that is fluidly coupled to the second measurement channel] (At least Col. 8, Ln. 34-39, Col. 10, Ln. 26-33: The ports comprise the links between a controller (not shown) & each of Mass Flow Sensors #2, 5); and
adjusting [Cl. 1: the flow of gas to the combustion chamber via the gas valve] / [Cl 9: the flow of air to the combustion chamber] based at least in part on the measure related to the mass air flow of the air that is provided to the combustion chamber (At least Col. 8, Ln. 34-39, Col. 10, Ln. 26-33: The controller (not shown) adjusts air & gas valves in response to signals received from Mass Flow Sensors #2, 5).
With respect to the gas valve including a housing that houses control components, Geiger ('441) is silent on the exact configuration of the valve body & the control components.
Nevertheless, Neu ('396) discloses from the same Fuel Burner System field of endeavor as applicant's invention, a control / safety valve for a gas burner system (Valve #1 / 101), the valve including a valve housing enclosing various valve & control components (Comprising Housing #2 / 102, 3 / 103).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to utilize a valve with a valve body / housing, as taught by Neu ('396), as the valve in the system of Geiger ('441) for the purpose of providing an appropriate & suitable valve, & for housing the operating & control components as shown in Neu ('396).
Cl. 2, 10: wherein the sensor is a mass air flow sensor (At least Col. 7, Ln. 63-65; Col. 10, Ln. 31-33).
Cl. 4, 12: wherein the method compensates for changes in mass air flow caused by a blocked or partially blocked exhaust flue connected to the combustion chamber of the burner system (The mass air flow of the burner system would, of necessity, be reduced by a blocked flue, the reduced air mass flow would inherently be detected by the flow sensor).
Cl. 6, 14: further comprising adjusting the flow of [Cl. 6: air] / [Cl. 14: gas] to the combustion chamber [Cl. 14: via the gas valve assembly] based at least in part on the measure related to the mass air flow of the air that is provided to the combustion chamber (At least Col. 8, Ln. 34-39, Col. 10, Ln. 26-33: The controller (not shown) adjusts air & gas valves in response to signals received from Mass Flow Sensors #2, 5).
Cl. 7: wherein the flow of air is adjusted by adjusting a speed of a fan that provides the flow of air to the combustion chamber (At least Col. 8, Ln. 7-39: The speed of Fan #9 is adjusted to control the flow of air & gas to the combustion chamber).
Cl. 8: wherein the flow of air is adjusted by adjusting a damper that varies a closure or opening of an air flow channel to the combustion chamber (Via Combustion Air Valve #3).

Claims 3, 5, 11 & 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Geiger ('441) in view of Neu ('396) as applied to at least one of Claims 1 & 9 above, with reference to Thompkins ('297).
In Re Claims 3 & 11, with respect to “wherein the method compensates for changes in mass air flow caused by air density”, by definition, a mass flow sensor as used by Geiger ('441) compensates for changes of density, as referenced by Thompkins ('297) (At least Col. 1, Ln. 54-Col. 2, Ln. 24).
In Re Claims 5 & 13, with respect to “wherein the method compensates for changes in mass air flow caused by changes in pressure of the air that is provided to the combustion chamber”, since the mass flow is dependent on both temperature & pressure, as referenced by Thompkins ('297) (At least Col. 1, Ln. 54-Col. 2, Ln. 24), the mass flow sensors used by Geiger ('441) would inherently compensate for changes in pressure to the air.

Claims 15, 16, 18 & 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Grossenbacher ('363) in view of Geiger ('441) & Mudd ('789).
In Re Claims 15 & 18, Grossenbacher ('363) discloses (See machine translation, previously presented):
Cl. 15: All aspects of the claimed invention including: A gas valve assembly comprising:
a housing (Enclosures encompassing Ratio Controller / Valve #6 / 6a & Transducer / Converter #18 / 18a);
the housing including an input port for receiving gas (Inlet portion of Gas Line #2 leading into the inlet side of the valve body of Ratio Controller #6/6a);
the housing including an output port for providing the received gas to a combustion chamber (Outlet portion of Gas Line #2 from the outlet side of the valve body of Ratio Controller #6/6a & leading into Burner Head #1);
a valve housed in the housing, the valve situated fluidly between the input port and the output port for regulating a flow of gas that is delivered from the input port to the output port (The valve body situated between the inlet & outlet portions of Gas Line #2);
a mass air flow sensor housed by the housing (Transducer #18, 18a), the mass air flow sensor including a first port and a second port (Port at Chamber #12 connected to Air Channel #13);
the housing including a first sense port that is fluidly coupled to the first port of the mass air flow sensor (Air Channel #13), the first sense port of the housing for receiving a pneumatic signal that is related to a mass air flow of air provided to the combustion chamber (At least P. 3, Lines 6-20: Air Channel #13 receives a pneumatic signal from Air Duct #3 related to the mass air flow);
a controller housed by the housing operatively coupled to the valve and the mass air flow sensor for adjusting the valve to achieve a flow of gas to the output port of the housing that is based at least in part on the mass air flow sensed by the mass air flow sensor (Comprising one of the actuator components within Ratio Controller #6 & Load Spring #22 in Ratio Controller 6a, which adjust the valve in response to changes to the signals received via Control Line #14).
With the possible exception of the sensor & valve being enclosed in the same housing, & the second port.
With respect to the single housing:
Mudd ('789) discloses from the same Gas Valve Control field of endeavor as applicant's invention, incorporating a flow control valve (Valve #14) & a mass flow controller (Controller #10) into a single body (As shown in Fig. 1).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the controller & valve of Grossenbacher ('363) as a single body as taught by Mudd ('789) for the purpose of providing a single, integrated component for ease of installation, service, etc.
Furthermore, configuration of the valve & sensor would have been an obvious matter of design choice to one of ordinary skill in the art prior to the effective filing date of the claimed invention since the applicant has not disclosed that the integration of the components into a single body solves a particular problem or is for a particular purpose (Applicant has not disclosed any criticality, or new or unexpected results produced therefrom, over the prior art of record for the claimed limitations), and the valve of Grossenbacher ('363) would function equally well in either configuration. Specifically, in Lines 10-12 of Page 4 of the specification, Applicant states that various components “may all be located in a single body, or may all be individual items, or may be made up of any combination.”
With respect to the second port, Geiger ('441) discloses from the same Gas Valve Control field of endeavor as applicant's invention, a second port for the gas valve assembly (The assembly uses two mass flow sensors: Sensor #2 for combustion air flow & Sensor #5 for gas flow, which would require a first port for Sensor #2 & a second port for Sensor #5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the second port of Geiger ('441) into the system of Grossenbacher ('363) for the purpose of “reliably [guaranteeing] a supply of fuel independent of gas-type, even with rapid load changes and during the start phase, without time delays (Col. 3, Ln. 6-11).
Cl. 18: wherein the controller is configured to compensate for changes in mass air flow caused by a blocked or partially blocked exhaust flue connected to the combustion chamber of the burner system (The mass air flow of the burner system would, of necessity, be reduced by a blocked flue, the reduced air mass flow would inherently be detected by the flow sensor).
In Re Claims 16 & 20, Geiger ('441) further discloses:
Cl. 16: wherein the second port of the mass air flow sensor receiving a pneumatic signal that is related to a flow of gas provided to the combustion chamber (Sensor #5 senses gas flow in Gas Duct #4).
Cl. 20: wherein the controller of the gas valve assembly is configured to send a signal to adjust the flow of air to the combustion chamber based at least in part on the mass air flow sensed by the mass air flow sensor (At least P. 1, Ln. 18-20; P. 2, Ln. 19-22, etc.).

Claims 17 & 19 are rejected under 35 U.S.C. § 103 as being unpatentable over Grossenbacher ('363) in view of Geiger ('441) & Mudd ('789) as applied to at least one of Claim 15 above, with reference to Thompkins ('297).
In Re Claim 17, with respect to “wherein the controller is configured to compensate for changes in mass air flow caused by air density”, by definition, a mass flow sensor compensates for changes of density, as referenced by Thompkins ('297) (At least Col. 1, Ln. 54-Col. 2, Ln. 24).
In Re Claim 19, with respect to “wherein the controller is configured to compensate for changes in mass air flow caused by changes in pressure of the air that is provided to the combustion chamber”, since the mass flow is dependent on both temperature & pressure, as referenced by Thompkins ('297) (At least Col. 1, Ln. 54-Col. 2, Ln. 24), the mass flow sensors would inherently compensate for changes in pressure to the air.
Response to Arguments
Applicant's arguments filed 25 October 2021 have been fully considered but they are not persuasive. Applicant’s arguments with respect to claims 1, 9 & 15, & their respective dependent claims 2-8, 10-14 & 16-20, have been considered but are moot in view of the new grounds of rejection. The arguments do not apply to any of the references being used in the current rejection. Accordingly, while applicant's arguments have been carefully considered, applicant's claims do not patentably distinguish applicant's invention over the prior art of record.
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725. The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Stephen B. McAllister can be reached on (571) 272- 6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/Examiner, Art Unit 3762    

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762